302 U.S. 756
58 S. Ct. 283
82 L. Ed. 584
Henry H. TAYLOR, as Receiver of the City Trust  Company, petitioner,v.C. H. BANCROFT, as Receiver of City National  Bank of Miami.*
No. 550.
Supreme Court of the United States
December 6, 1937

Mr. W. H. Burwell, of Miami, Fla., for petitioner.


1
For decision below, see 91 F.2d 582.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Fifth Circuit denied.



*
 Rehearing denied 302 U.S. 780, 58 S. Ct. 475, 82 L.Ed. ——